DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/22 has been entered.
Claims 1-7 are pending.
Claims 1 and 4-6 have been amended by Applicant.
Claims 1-7 are currently under consideration.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Office Action contains New Rejections.

Rejections Withdrawn
The rejection of claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn.

The rejection of claims 6-7 under 35 U.S.C. 101 is withdrawn.
Claim Objections
Claim 2 is objected to because of an apparent typographical error. The examiner believes “centre” at the 4th line of claim 2 should be replace with “center” because “centre” is not English. Proper correction is required.

Response to Arguments
Claim Rejections - 35 USC § 101
Claims 1-5 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. As stated in the 2019 PEG, abstract ideas include mathematical concepts (including mathematical relationships, formulas, equations, and calculations), mental processes (including concepts performed in the human mind), and certain methods of organizing human activity (including managing personal behavior, relationships, or interactions between people). The rationale for this determination is explained below:
Claims 1-5 are directed to abstract ideas and natural phenomenon because the claims recite abstract ideas and natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “abstract ideas” (all mental processes) are the “determining” the ratio of claim 1, the “determining” the ratio of claim 2, the “comparing” of claim 2, the “determining” the ratio of claim 3, the “comparing” of claim 3, and the “comparing” of claim 4. The “natural phenomenon” is: levels of TIM-3 and levels of biomarkers of the adaptive immune response correlate with prognosis. It is noted claims 1-4 each recite a treatment step (administering an “anticancer treatment”); however, the treatment steps do not require any particular treatment and are equivalent to an “apply it” step (see MPEP 2103.04(d)(2)). Therefore, the treatment steps of claims 1-4 do not integrate the judicial exception(s) into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of detecting expression levels in tumor tissue (“Step 2B”). Detecting expression levels in tumor tissue is certainly well-understood, routine, and conventional in the art (see Shan et al (Oncology Reports, 2016, 36: 1551-1561; 8/6/19 IDS), Zhou et al (Int J Clin Exp Pahol, 2015, 8(17):8018-8027), and “The expression level of TIM-3 and of the other biomarker of the adaptive immune response can be measured by several techniques which are routine to the skilled person.” At lines 22-23 on page 5 of the instant specification). Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance). 
Recited active steps of the claims impose no meaningful limit on the scope of the claims, implicate a relevant pre-existing audience, and are recited at a high level of generality such that substantially all methods of measuring expression levels of TIM-3 and just any other biomarker Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s). 
In the Reply of 1/3/22, Applicant cites Example 43 of the USPTO subject matter eligibility guidelines and argues the claimed method comprising administering just any anticancer therapies that have the function of treating solid cancers are patent eligible just as methods of administering “a non-steroidal agent capable of treating NAS-3” of Example 43 was found to be patent eligible. 
The amendments to the claims and the arguments found in the Reply of 1/3/22 have been carefully considered, but are not deemed persuasive. In regards to the citation of Example 43 of the USPTO subject matter eligibility guidelines and argument the claimed method comprising administering just any anticancer therapies that have the function of treating solid cancers are patent eligible just as methods of administering “a non-steroidal agent capable of treating NAS-3” of Example 43 was found to be patent eligible, the examiner disagrees. The instant claims are not analogous to claim 2 (reciting administering “a non-steroidal agent capable of treating NAS-3”) of Example 43 that practically applies a judicial exception (the 

New Rejections
Claim Rejections - 35 USC § 112
Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of evaluating the prognosis of a patient with colorectal cancer by determining the ratio of the expression level of TIM-3 to the expression level of CD3 in a tumor tissue sample from the patient, does not reasonably provide enablement for methods of evaluating the prognosis of a patient with just any solid cancer by determining the ratio of the expression level of TIM-3 to the expression level of just any marker selected from CD3, CD8, CD45RO, CD20, CD103, CD19, and CD4 in a tumor tissue sample from the patient.  The specification does not enable any person skilled in perform the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in Ex parte Forman, 230 USPQ 546 (BPAI 1986).  They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.
The instant claims are drawn to methods of evaluating the prognosis of a patient with just any solid cancer by determining the ratio of the expression level of TIM-3 to the expression level of just any marker selected from CD3, CD8, CD45RO, CD20, CD103, CD19, or CD4 in a tumor tissue sample from the patient.  This includes methods of evaluating a prognosis based on a ratio that has not been demonstrated to correlate with any prognosis.
This invention is in a class of invention which the CAFC has characterized as "the unpredictable arts such as chemistry and biology".  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
The specification demonstrates methods of evaluating the prognosis of a patient with colorectal cancer by determining the ratio of the expression level of TIM-3 to the expression level of CD3 in a tumor tissue sample from the patient (Example 1, in particular). Ratios of the expression level of TIM-3 to the expression level of CD8, CD45RO, CD20, CD103, CD19, or CD4 in a tumor tissue sample have not been demonstrated to correlate with any prognosis. Further, undue experimentation would be required to determine which (if any) ratios of the expression 
The level of unpredictability for using a particular biomarker (such as a particular ratio) to detect any disease state (such as a particular prognosis) is quite high.  The state of the prior art dictates that one of skill in the art would not predict that a particular biomarker is indicative of a particular diseased state without a demonstration that said particular diseased stated correlates with said particular biomarker.  For example, Tockman et al (Cancer Res., 1992, 52:2711s-2718s) teach considerations necessary in bringing a cancer biomarker (intermediate end point marker) to successful application.  Absent evidence demonstrating a particular biomarker correlating with a particular diseased state, one of skill in the art would not predict said particular biomarker correlates with said particular diseased state without undue experimentation.  Experimentation to identify such a correlation would in itself be inventive.
One cannot extrapolate the teachings of the specification to the scope of the claims because the claims are broadly drawn to methods of evaluating the prognosis of a patient with just any solid cancer by determining the ratio of the expression level of TIM-3 to the expression level of just any marker selected from CD3, CD8, CD45RO, CD20, CD103, CD19, or CD4 in a tumor tissue sample from the patient, and Applicant has not enabled said methods because ratios of the expression level of TIM-3 to the expression level of CD8, CD45RO, CD20, CD103, CD19, or CD4 in a tumor tissue sample have not been demonstrated to correlate with any if any) ratios of the expression level of TIM-3 to the expression level of CD8, CD45RO, CD20, CD103, CD19, or CD4 in which tumor tissue samples correlate with which prognosis. Further, undue experimentation would be required to determine in which (if any) tumor samples other than colorectal tumor samples ratios of the expression level of TIM-3 to the expression level of CD3 correlate with which prognosis.
In view of the teachings above and the lack of guidance, workable examples and or exemplification in the specification, it would require undue experimentation by one of skill in the art to determine with any predictability, that the method would function as claimed. 

Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of evaluating the prognosis of a patient with colorectal cancer by determining the ratio of the expression level of TIM-3 to the expression level of CD3 in the center of the tumor (CT) of a tumor tissue sample from the patient wherein a high ratio correlates with a good prognosis, does not reasonably provide enablement for methods of evaluating the prognosis of a patient with just any solid cancer by determining the ratio of the expression level of TIM-3 to the expression level of just any biomarker of the adaptive immune response in the CT of a tumor tissue sample from the patient wherein a high ratio correlates with a good prognosis.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to perform the invention commensurate in scope with these claims. 
Ex parte Forman, 230 USPQ 546 (BPAI 1986).  They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.
The instant claims are drawn to methods of evaluating the prognosis of a patient with just any solid cancer by determining the ratio of the expression level of TIM-3 to the expression level of just any biomarker of the adaptive immune response in the CT of a tumor tissue sample from the patient wherein a high ratio correlates with a good prognosis.  This includes methods of evaluating a prognosis based on a ratio that has not been demonstrated to correlate with any prognosis.
This invention is in a class of invention which the CAFC has characterized as "the unpredictable arts such as chemistry and biology".  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
The specification demonstrates methods of evaluating the prognosis of a patient with colorectal cancer by determining the ratio of the expression level of TIM-3 to the expression level of CD3 in the center of the tumor (CT) of a tumor tissue sample from the patient wherein a high ratio correlates with a good prognosis (Example 1, in particular). Higher ratios of the expression level of TIM-3 to the expression level of other markers of adaptive immune response (such as CD8, CD45RO, CD20, CD103, CD19, or CD4) in CT of a tumor tissue sample have not been demonstrated to correlate with any prognosis. Further, undue experimentation would be if any) ratios of the expression level of TIM-3 to the expression level of other markers of adaptive immune response (such as CD8, CD45RO, CD20, CD103, CD19, or CD4) in the CT of which tumor tissue samples correlate with which prognosis. Further, undue experimentation would be required to determine in which (if any) CT tumor samples other than CT colorectal tumor samples exhibit higher ratios of the expression level of TIM-3 to the expression level of CD3 that correlate with a good prognosis.
The level of unpredictability for using a particular biomarker (such as a particular ratio) to detect any disease state (such as a particular prognosis) is quite high.  The state of the prior art dictates that one of skill in the art would not predict that a particular biomarker is indicative of a particular diseased state without a demonstration that said particular diseased stated correlates with said particular biomarker.  For example, Tockman et al (Cancer Res., 1992, 52:2711s-2718s) teach considerations necessary in bringing a cancer biomarker (intermediate end point marker) to successful application.  Absent evidence demonstrating a particular biomarker correlating with a particular diseased state, one of skill in the art would not predict said particular biomarker correlates with said particular diseased state without undue experimentation.  Experimentation to identify such a correlation would in itself be inventive.
One cannot extrapolate the teachings of the specification to the scope of the claims because the claims are broadly drawn to methods of evaluating the prognosis of a patient with just any solid cancer by determining the ratio of the expression level of TIM-3 to the expression level of just any biomarker of the adaptive immune response in the CT of a tumor tissue sample from the patient wherein a high ratio correlates with a good prognosis, and Applicant has not enabled said methods because higher ratios of the expression level of TIM-3 to the expression if any) ratios of the expression level of TIM-3 to the expression level of other markers of adaptive immune response (such as CD8, CD45RO, CD20, CD103, CD19, or CD4) in the CT of which tumor tissue samples correlate with which prognosis. Further, undue experimentation would be required to determine in which (if any) CT tumor samples other than CT colorectal tumor samples exhibit higher ratios of the expression level of TIM-3 to the expression level of CD3 that correlate with a good prognosis.
In view of the teachings above and the lack of guidance, workable examples and or exemplification in the specification, it would require undue experimentation by one of skill in the art to determine with any predictability, that the method would function as claimed. 

Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of evaluating the prognosis of a patient with colorectal cancer by determining the ratio of the expression level of TIM-3 to the expression level of CD3 in the invasive margin (IM) of a tumor tissue sample from the patient wherein a high ratio correlates with a bad prognosis, does not reasonably provide enablement for methods of evaluating the prognosis of a patient with just any solid cancer by determining the ratio of the expression level of TIM-3 to the expression level of just any biomarker of the adaptive immune response in the IM of a tumor tissue sample from the patient wherein a high .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to perform the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in Ex parte Forman, 230 USPQ 546 (BPAI 1986).  They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.
The instant claims are drawn to methods of evaluating the prognosis of a patient with just any solid cancer by determining the ratio of the expression level of TIM-3 to the expression level of just any biomarker of the adaptive immune response in the IM of a tumor tissue sample from the patient wherein a high ratio correlates with a bad prognosis.  This includes methods of evaluating a prognosis based on a ratio that has not been demonstrated to correlate with any prognosis.
This invention is in a class of invention which the CAFC has characterized as "the unpredictable arts such as chemistry and biology".  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
The specification demonstrates methods of evaluating the prognosis of a patient with colorectal cancer by determining the ratio of the expression level of TIM-3 to the expression level of CD3 in the IM of a tumor tissue sample from the patient wherein a high ratio correlates with a bad prognosis (Example 1, in particular). Higher ratios of the expression level of TIM-3 to if any) ratios of the expression level of TIM-3 to the expression level of other markers of adaptive immune response (such as CD8, CD45RO, CD20, CD103, CD19, or CD4) in the IM of which tumor tissue samples correlate with which prognosis. Further, undue experimentation would be required to determine in which (if any) IM tumor samples other than IM colorectal tumor samples exhibit higher ratios of the expression level of TIM-3 to the expression level of CD3 that correlate with a bad prognosis.
The level of unpredictability for using a particular biomarker (such as a particular ratio) to detect any disease state (such as a particular prognosis) is quite high.  The state of the prior art dictates that one of skill in the art would not predict that a particular biomarker is indicative of a particular diseased state without a demonstration that said particular diseased stated correlates with said particular biomarker.  For example, Tockman et al (Cancer Res., 1992, 52:2711s-2718s) teach considerations necessary in bringing a cancer biomarker (intermediate end point marker) to successful application.  Absent evidence demonstrating a particular biomarker correlating with a particular diseased state, one of skill in the art would not predict said particular biomarker correlates with said particular diseased state without undue experimentation.  Experimentation to identify such a correlation would in itself be inventive.
One cannot extrapolate the teachings of the specification to the scope of the claims because the claims are broadly drawn to methods of evaluating the prognosis of a patient with just any solid cancer by determining the ratio of the expression level of TIM-3 to the expression if any) ratios of the expression level of TIM-3 to the expression level of other markers of adaptive immune response (such as CD8, CD45RO, CD20, CD103, CD19, or CD4) in the IM of which tumor tissue samples correlate with which prognosis. Further, undue experimentation would be required to determine in which (if any) IM tumor samples other than IM colorectal tumor samples exhibit higher ratios of the expression level of TIM-3 to the expression level of CD3 that correlate with a bad prognosis.
In view of the teachings above and the lack of guidance, workable examples and or exemplification in the specification, it would require undue experimentation by one of skill in the art to determine with any predictability, that the method would function as claimed. 

Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of evaluating the prognosis of a patient with colorectal cancer by providing a good prognosis when expression level of TIM-3 in a tumor tissue sample from the patient is higher than a reference level, does not reasonably provide enablement for methods of evaluating the prognosis of a patient with breast cancer .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to perform the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in Ex parte Forman, 230 USPQ 546 (BPAI 1986).  They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.
The instant claims are drawn to methods of evaluating the prognosis of a patient with colorectal cancer or breast cancer by providing a good prognosis when expression level of TIM-3 in a tumor tissue sample from the patient is higher than a reference level.  This includes methods of evaluating a prognosis based on a ratio that has not been demonstrated to correlate with any prognosis.
This invention is in a class of invention which the CAFC has characterized as "the unpredictable arts such as chemistry and biology".  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
The specification demonstrates methods of evaluating the prognosis of a patient with colorectal cancer by providing a good prognosis when expression level of TIM-3 in a tumor tissue sample from the patient is higher than a reference level (Example 1, in particular). The 
The level of unpredictability for using a particular biomarker to detect any disease state (such as a particular prognosis) is quite high.  The state of the prior art dictates that one of skill in the art would not predict that a particular biomarker is indicative of a particular diseased state without a demonstration that said particular diseased stated correlates with said particular biomarker.  For example, Tockman et al (Cancer Res., 1992, 52:2711s-2718s) teach considerations necessary in bringing a cancer biomarker (intermediate end point marker) to successful application.  Absent evidence demonstrating a particular biomarker correlating with a particular diseased state, one of skill in the art would not predict said particular biomarker correlates with said particular diseased state without undue experimentation.  Experimentation to identify such a correlation would in itself be inventive.
Further, a demonstration that elevated expression of TIM-3 in colorectal cancer correlates with a good prognosis does not indicate elevated expression of TIM-3 in cancers other than colorectal cancer correlates with a good prognosis. For instance, Shan et al (Oncology Reports, 2016, 36: 1551-1561; 8/6/19 IDS) demonstrates that higher expression levels of TIM-3 in esophageal squamous cell carcinoma tumor tissue correlate with a poor prognosis (see Figure 2, in particular).
One cannot extrapolate the teachings of the specification to the scope of the claims because the claims are broadly drawn to m methods of evaluating the prognosis of a patient with colorectal cancer or breast cancer by providing a good prognosis when expression level of TIM-3 in a tumor tissue sample from the patient is higher than a reference level, and Applicant 
In view of the teachings above and the lack of guidance, workable examples and or exemplification in the specification, it would require undue experimentation by one of skill in the art to determine with any predictability, that the method would function as claimed. 

Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of evaluating the prognosis of a patient with colorectal cancer or breast cancer by providing a good prognosis when expression level of both TIM-3 and CD8A in a tumor tissue sample from the patient are higher than reference values, does not reasonably provide enablement for methods of evaluating the prognosis of a patient with colorectal cancer or breast cancer by providing a good prognosis when expression level of both TIM-3 and just any marker selected from CD3, just any CD8, CD45RO, CD20, CD103, CD19, and CD4 in a tumor tissue sample from the patient are higher than reference values.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to perform the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in Ex parte Forman, 230 USPQ 546 (BPAI 1986).  They include the nature of the 
The instant claims are drawn to methods of evaluating the prognosis of a patient with colorectal cancer or breast cancer by providing a good prognosis when expression level of both TIM-3 and just any marker selected from CD3, just any CD8, CD45RO, CD20, CD103, CD19, and CD4 in a tumor tissue sample from the patient are higher than reference values.  This includes methods of evaluating a prognosis based on levels that have not been demonstrated to correlate with any prognosis.
This invention is in a class of invention which the CAFC has characterized as "the unpredictable arts such as chemistry and biology".  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
The specification demonstrates methods of evaluating the prognosis of a patient with colorectal cancer or breast cancer by providing a good prognosis when expression level of both TIM-3 and CD8A in a tumor tissue sample from the patient are higher than reference values (Figures 2-5, in particular). The specification does not demonstrate, and the art does not teach, just higher expression level of both TIM-3 and just any marker selected from CD3, just any CD8, CD45RO, CD20, CD103, CD19, and CD4 in a tumor tissue sample from a patient with colorectal cancer or breast cancer correlate with a good prognosis.
The level of unpredictability for using a particular biomarker (such as high expression of two markers) to detect any disease state (such as a particular prognosis) is quite high.  The state 
One cannot extrapolate the teachings of the specification to the scope of the claims because the claims are broadly drawn to methods of evaluating the prognosis of a patient with colorectal cancer or breast cancer by providing a good prognosis when expression level of both TIM-3 and just any marker selected from CD3, just any CD8, CD45RO, CD20, CD103, CD19, and CD4 in a tumor tissue sample from the patient are higher than reference values, and Applicant has not enabled said methods because the specification does not demonstrate, and the art does not teach, expression level of both TIM-3 and just any marker selected from CD3, just any CD8, CD45RO, CD20, CD103, CD19, and CD4 are higher in a tumor tissue samples from patients with breast or colorectal cancer that have better prognosis. Further, undue (and inventive) experimentation would be required to determine whether higher levels of both TIM-3 and just any marker selected from CD3, just any CD8, CD45RO, CD20, CD103, CD19, and CD4 in a breast tumor sample or colorectal tumor sample correlate with a good prognosis.
. 

Claim Rejections - 35 USC § 112
Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of evaluating whether a patient with colorectal cancer will advantageously receive anticancer treatment when expression level of both TIM-3 and CD8A in a tumor tissue sample from the patient are higher than reference values, does not reasonably provide enablement for methods of evaluating whether a patient with just any solid tumor will advantageously receive anticancer treatment when expression level of both TIM-3 and just any marker selected from CD3, just any CD8, CD45RO, CD20, CD103, CD19, and CD4 in a tumor tissue sample from the patient are higher than reference values.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to perform the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in Ex parte Forman, 230 USPQ 546 (BPAI 1986).  They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.

This invention is in a class of invention which the CAFC has characterized as "the unpredictable arts such as chemistry and biology".  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
The specification demonstrates methods of evaluating whether a patient with colorectal cancer will advantageously receive anticancer treatment when expression level of both TIM-3 and CD8A in a tumor tissue sample from the patient are higher than reference values (Figures 6-7, in particular). The specification does not demonstrate, and the art does not teach, just higher expression level of both TIM-3 and just any marker selected from CD3, just any CD8, CD45RO, CD20, CD103, CD19, and CD4 in a tumor tissue sample from a patient with just any solid tumor correlates with cancer treatment efficacy.
The level of unpredictability for using a particular biomarker (such as high expression of two markers) to detect any disease state (such as response to a treatment) is quite high.  The state of the prior art dictates that one of skill in the art would not predict that a particular biomarker is indicative of a particular diseased state without a demonstration that said particular diseased stated correlates with said particular biomarker.  For example, Tockman et al (Cancer Res., 1992, 52:2711s-2718s) teach considerations necessary in bringing a cancer 
One cannot extrapolate the teachings of the specification to the scope of the claims because the claims are broadly drawn to methods of evaluating whether a patient with just any solid tumor will advantageously receive anticancer treatment when expression level of both TIM-3 and just any marker selected from CD3, just any CD8, CD45RO, CD20, CD103, CD19, and CD4 in a tumor tissue sample from the patient are higher than reference values, and Applicant has not enabled said methods because the specification does not demonstrate, and the art does not teach, expression level of both TIM-3 and just any marker selected from CD3, just any CD8, CD45RO, CD20, CD103, CD19, and CD4 are higher in tumor tissue samples from patients with just any type of solid tumor that favorably respond to anticancer treatment. Further, undue (and inventive) experimentation would be required to determine whether higher levels of both TIM-3 and just any marker selected from CD3, just any CD8, CD45RO, CD20, CD103, CD19, and CD4 in tumor sample correlate with treatment efficacy.
In view of the teachings above and the lack of guidance, workable examples and or exemplification in the specification, it would require undue experimentation by one of skill in the art to determine with any predictability, that the method would function as claimed. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642